  1   RALPH P. GUENTHER, Esq. 124245
      rguenther@montereylaw.com
  2   DOUGHERTY & GUENTHER, APC
      601 S. Main Street
  3   Salinas, CA 93901
  4   (831) 649-5100
  5   Attorneys for Debtor
      MOUNTAIN INVESTMENTS, LLC
  6
  7
  8
  9
 10                                UNITED STATES BANKRUPTCY COURT
 11                                 NORTHERN DISTRICT OF CALIFORNIA
 12                                            SAN JOSE DIVISION
 13
 14   In re:                                                      Case No. 16-50906 SLJ
 15      MOUNTAIN INVESTMENTS, LLC                                Chapter 11
 16                           Debtor.                             Hearing Information:
 17                                                               Date:        November 7, 2019
                                                                  Time:        1:30 p.m.
 18                                                               Place:       U.S. Bankruptcy Court
                                                                               Room 9
 19                                                                            280 South First Street
                                                                               San Jose, CA 95113
 20                                                /              Judge:       Hon. Stephen L. Johnson
 21                                 STATUS CONFERENCE STATEMENT
 22            Counsel for Debtor reports as follows:
 23            Debtor filed a Fourth Amended Disclosure Statement and a Plan on September 26, 2019, as
 24   Doc#’s 255 and 256.
 25            No objections have been filed or received.
 26            Debtor has filed all required operating reports.
 27            Debtor is ready to proceed with confirmation of the Fourth Amended Plan. Debtor was
 28   unable to reach an agreement for plan treatment with the creditor secured by the Fieldstone property.


                                                            1
Case: 16-50906       Doc# 261      Filed: 10/24/19      Entered: 10/24/19STATUS
                                                                          20:34:06  Page 1 of
                                                                                CONFERENCE    3
                                                                                           STATEMENT
  1   Debtor then amended the Disclosure Statement and Plan to provide for surrender of the Fieldstone
  2   property. Since then the creditor has proposed revised treatment for the loan which is acceptable to
  3   Debtor.
  4          Debtor respectfully requests that the Court extend the confirmation deadline of November 7,
  5   2019, to allow Debtor to proceed with confirmation of the Fourth Amended Plan.
  6
  7   Dated: October 24, 2019                               DOUGHERTY & GUENTHER, APC
  8
  9                                                          /s/ Ralph P. Guenther
                                                            Ralph P. Guenther, attorney for Debtor
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                        2
Case: 16-50906      Doc# 261     Filed: 10/24/19     Entered: 10/24/19STATUS
                                                                       20:34:06  Page 2 of
                                                                             CONFERENCE    3
                                                                                        STATEMENT
  1                                     CERTIFICATE OF SERVICE
  2                                          [B.R. 7005, F.R.C.P. 5]
  3           I declare as follows: I am a citizen of the United States. I am employed in the County of
      Monterey, California. My business address is 601 S. Main Street, Salinas, CA 93901. I am over the
  4   age of 18 years and am not a party to the within entitled cause. I am familiar with the processing of
      correspondence for mailing with the United States Postal Service. Correspondence placed in the
  5   internal mail collection system at Dougherty & Guenther is deposited with the United States Postal
      Service that same day in the ordinary course of business.
  6
             On October 24, 2019 a true and accurate photo-copy of the following documents:
  7
                                  STATUS CONFERENCE STATEMENT
  8
      was placed for service, in Dougherty & Guenther’s internal mail collection system, in a sealed
  9   envelope to be delivered by mail with the United States Postal Service with postage prepaid, postage
      addressed as follows:
 10
       Office of the U.S. Trustee/SJ                     Office of the United States Trustee
 11    U.S. Federal Building                             Attn: Timothy S. Laffredi
       280 S. 1st Street #268                            280 South 1st Street, Suite 268
 12    San Jose, CA 95113-3004                           San Jose, CA 95113
       Served Electronically Only                        Served Electronically Only
 13    Office of the United States Trustee                  Attorneys for Fay Servicing, LLC
 14    Attn: Minnie Lo
       280 South 1st Street, Suite 268                      Aldridge Pite, LLP
 15    San Jose, CA 95113                                   4375 Jutland Drive, Suite 200
       Served Electronically Only                           P.O. Box 17933
 16                                                         San Diego, CA 92177-0933
       Attorneys for:                                       Request for Special Notice
 17    Rushmore Loan Management Services, LLC
                                                            Attorneys for Bank of America, N.A.
 18    Aldridge Pite, LLP
       4375 Jutland Drive, Suite 200                        McCarthy & Holthus, LLP
 19    P.O. Box 17933                                       1770 Fourth Avenue
       San Diego, CA 92177-0933                             San Diego, CA 92101
 20    Request for Special Notice                           Request for Special Notice

 21    Attorneys for: Wells Fargo Bank, N.A.                Attorneys for Seterus, Inc.
       Aldridge Pite, LLP                                   Darren J. Devlin, Esq.
 22    4375 Jutland Drive, Suite 200                        The Mortgage Law Firm, PLC
       P.O. Box 17933                                       41689 Enterprise Circle North, Suite 228
 23    San Diego, CA 92177-0933                             Temecula, CA 92590
       Request for Special Notice                           Request for Special Notice
 24
             I declare under penalty of perjury under the laws of the United States of America that the
 25   foregoing is true and correct and that this declaration was executed on October 24, 2019, at Salinas,
      California.
 26                                                                 /s/ Laura Galvan
                                                                    Laura Galvan
 27
 28


                                                        3
Case: 16-50906      Doc# 261     Filed: 10/24/19     Entered: 10/24/19STATUS
                                                                       20:34:06  Page 3 of
                                                                             CONFERENCE    3
                                                                                        STATEMENT
